DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-5 and 7-17 are currently pending.
Claim 6 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8-11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Voituriez et al. (US 4191410), (hereinafter, Voituriez).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    805
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    1003
    media_image2.png
    Greyscale

Re Clm 1: Voituriez discloses (see Figs. 1-4 and the Figs. above) a pipe connecting apparatus for clamping flanged ends of two pipes, the apparatus comprising: 
a first assembly (1000 but not including element 1001 (which is element 32)) and a second assembly (2000), each assembly comprising a plurality of pipe engaging segments (the 5001s and 6000, respectively) connected by an outer band (the 24s that connect the 5001s, and the 2001s, respectively) in an arcuate configuration (see Fig. 2), wherein each segment comprises a longitudinal arcuate channel (3001) having tapered side walls (the 22s and the 23s, respectively) defining a channel (at 3001) for receiving the flanged ends; and the apparatus further comprising two adjustable connecting members (41 and 51) for connecting the first assembly to the second assembly, so as two clamp the assemblies around the flanged ends; and at each end of each of the assemblies, a lug (7001 and 7001’, respectively) for receiving one of the connecting members (see above), wherein the lug is connected to one of the segments independently of the band (see above), wherein the first assembly and the second assembly are configured to be removably coupled to the two pipes (the first assembly and the second assembly are made to or are capable of being removably coupled to the two pipes via the end connectors, the nuts and bolts that hold the structures together).

Re Clm 4: Voituriez discloses (see Figs. 1-4 and the Figs. above) wherein the first assembly and second assembly each comprise three to five pipe engaging segments (the first assembly and second assembly each comprise three to five pipe engaging segments).  
Re Clm 5: Voituriez discloses (see Figs. 1-4 and the Figs. above) wherein the first assembly and second assembly each comprise four pipe engaging segments (wherein the first assembly and second assembly each comprise four pipe engaging segments).  
Re Clm 8: Voituriez discloses (see Figs. 1-4 and the Figs. above) wherein apertures for receiving the connecting members through the lugs of the first assembly comprise a different configuration from apertures for receiving the connecting members through the lugs of the second assembly (see the Fig. above).  
Re Clm 9: Voituriez discloses (see Figs. 1-4 and the Figs. above) the bands are connected to the segments by studs or bolts (see above).  
Re Clm 10: Voituriez discloses (see Figs. 1-4 and the Figs. above) the bands are connected to the segments by a key (the shaft of 27 which penetrates the hole(s)) and keyway mechanism (the hole(s) for 27).  
Re Clm 11: Voituriez discloses (see Figs. 1-4 and the Figs. above) wherein, for each of the assemblies, the band is connected to pipe engaging segments at the ends of the assembly by a first mechanism (27 and 28a, 28b, and 28c) and the band is connected to the other pipe engaging segment(s) by a second mechanism (35 and the two nuts), wherein the first and second mechanisms are different (they are different because they are not the same mechanism).
Re Clm 15: Voituriez discloses (see Figs. 1-4 and the Figs. above) wherein the connecting members comprise a bolt (41 and 51, respectively) and nut arrangement (42 and 52, respectively).  
Re Clm 16: Voituriez discloses (see Figs. 1-4 and the Figs. above) a method of securing a first pipe to a second pipe or further subsea installation comprising arranging the pipe connecting apparatus according to around flanged hubs of the first pipe and second pipe or further installation; and applying torque to the connecting members of the pipe connecting apparatus to clamp the pipe connecting apparatus about the first pipe and second pipe or further installation (see Figs. 1-4 and the Figs. above and the entire discloser, note: Col. 2, ln. 47 through Col. 3, ln. 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voituriez et al. (US 4191410), (hereinafter, Voituriez) as applied to claims 1, 4, 5, 8-11, 15, and 16  above.

Re Clm 2: Voituriez discloses the side walls are tapered at an angle (see the inside tapered walls of the 22s and the 23s, respectively).
Voituriez fails to disclose that the tapered angle is from about 5 degrees to 22 degrees.
However, angled walls can enhance the loading of the structure or load distribution over the structure, angled walls can aid in assembly by enhancing the easy in which parts mate, alternatively, angled walls would have yielded the same predictable result(s) of allowing mating members to assemble and to aid in securing the mating members together once the components are fully assembled. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, to have had the tapered angle from about 5 degrees to 22 degrees, for the purpose of enhancing the loading of the structure or load distribution over the structure, angled walls can aid in assembly by enhancing the easy in which parts mate, alternatively, angled walls would have yielded the same predictable result(s) of allowing mating members to assemble and to aid in securing the mating members together once the components are fully assembled, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Voituriez, to have had the tapered angle from about 5 degrees to 22 degrees, for the purpose of enhancing the loading of the structure or load distribution over the structure, angled walls can aid in assembly by enhancing the easy in which parts mate, alternatively, angled walls would have yielded the same predictable result(s) of allowing mating members to assemble and to aid in securing the mating members together once the components are fully assembled, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Re Clm 3: Voituriez discloses the side walls are tapered at an angle (see the inside tapered walls of (see the inside tapered walls of the 22s and the 23s, respectively).
Voituriez fails to disclose that the tapered angle is from about 5 degrees to 15 degrees.
However, angled walls can enhance the loading of the structure or load distribution over the structure, angled walls can aid in assembly by enhancing the easy in which parts mate, alternatively, angled walls would have yielded the same predictable result(s) of allowing mating members to assemble and to aid in securing the mating members together once the components are fully assembled. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, to have had the tapered angle from about 5 degrees to 15 degrees, for the purpose of enhancing the loading of the structure or load distribution over the structure, angled walls can aid in assembly by enhancing the easy in which parts mate, alternatively, angled walls would have yielded the same predictable result(s) of allowing mating members to assemble and to aid in securing the mating members together once the components are fully assembled, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Voituriez, to have had the tapered angle from about 5 degrees to 15 degrees, for the purpose of enhancing the loading of the structure or load distribution over the structure, angled walls can aid in assembly by enhancing the easy in which parts mate, alternatively, angled walls would have yielded the same predictable result(s) of allowing mating members to assemble and to aid in securing the mating members together once the components are fully assembled, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Re Clm 12: Voituriez discloses the bands and pipe engaging segments comprise a material.
Voituriez fails to disclose steel alloy.
However, steel alloys are readily available, strong, can resist corrosion, can be inexpensive, and can be easily formed. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, to have used steel alloy, for the purpose of reducing the cost of the structure, increasing the structure’s strength or its ability to resist corrosion, or wear, or galling, alternatively, to provide a material which would have yielded the same predictable result of allowing the structure to be formed from a material or alternate material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It is noted that steel bands are used all over the world in all types of applications, such as, in retaining hoses and connectors in the auto industry, plumbing industry, housing, and so on.  Additionally, McMaster-Carr, Ferguson, Granger, Lowes, and so on, sell steel alloy bands, and have done so for at least a decade, accordingly, such is old and well known. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Voituriez, to have used steel alloy, for the purpose of reducing the cost of the structure, increasing the structure’s strength or its ability to resist corrosion, or wear, or galling, alternatively, to provide a material which would have yielded the same predictable result of allowing the structure to be formed from a material or alternate material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It is noted that steel bands are used all over the world in all types of applications, such as, in retaining hoses and connectors in the auto industry, plumbing industry, housing, and so on.  Additionally, McMaster-Carr, Ferguson, Granger, Lowes, and so on, sell steel alloy bands, and have done so for at least a decade, accordingly, such is old and well known. 
Re Clm 13: Voituriez discloses the bands and pipe engaging segments are composed of materials.
Voituriez fails to disclose different materials.
Note: the Official notice statement is taken to be admitted prior art, MPEP 2144.03.
The examiner is taking Official Notice that it is old and well known that mating components can be made of different material, for the purpose of reducing the overall weight of the structure and cost of the unit, to enhance the cost to strength of the component or cost to weight of the component, alternatively, to provide materials which would yield the same predictable result of forming a finished product out of materials which would allow the structure to perform its purpose, and in this instance to clamp and hold members together.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, to have used different materials, for the purpose of reducing the overall weight of the structure and cost of the unit, to enhance the cost to strength of the component or cost to weight of the component, alternatively, to provide materials which would yield the same predictable result of forming a finished product out of materials which would allow the structure to perform its purpose, and in this instance to clamp and hold members together.
As a note: it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It is also noted that bands having multiple components which components are made of different materials are all over the world in all types of applications, such as in retailing hoses and connectors in the auto industry, plumbing industry, housing, and so on.  Additionally, McMaster-Carr, Ferguson, Granger, Lowes, and so on sell steel alloy bands, and have done so for at least a decade, accordingly, such is old and well known. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Voituriez, to have used steel alloy, for the purpose of reducing the cost of the structure, increasing the structure’s strength or its ability to resist corrosion, or wear, or galling, alternatively, to provide a material which would have yielded the same predictable result of allowing the structure to be formed from a material or alternate material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It is noted that steel bands or used all over the world in all types of application such as in retailing hoses and connectors in the auto industry, plumbing industry, housing, and so on.  Additionally, McMaster-Carr, Ferguson, Granger, Lowes, and so on sell steel alloy bands, and have done so for at least a decade, accordingly, such is old and well known. 
Re Clm 14: Voituriez discloses the pipe engaging segments.
Voituriez fails to disclose an anti-friction coating.
Note: the Official notice statement is taken to be admitted prior art, MPEP 2144.03.
The examiner is taking Official Notice that it is old and well known to employ an anti-friction coating on a component or mating component, for the purpose of making it easier to install a component or mating components, to reduce galling, wear, the force used to mate mating members, and so on.  Additionally, anti-friction coating have been used for hundreds of years, such as, all manner of oils, and for decades anti-friction coating(s) containing or being made of Teflon.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, to have used an anti-friction coating, for the purpose of making it easier to install a component or mating components, to reduce galling, wear, the force used to mate mating members, and so on.  Additionally, anti-friction coating have been used for hundreds of years, such as, all manner of oils, and for decades anti-friction coating(s) containing or being made of Teflon.
Re Clm 17: Voituriez discloses applying torque to the connecting members to clamp the pipe connecting apparatus about the first pipe and second pipe or further installation.  
Voituriez fails to disclose simultaneously applying torque to the connecting members to clamp the pipe connecting apparatus about the pipe.
Note: the Official notice statement is taken to be admitted prior art, MPEP 2144.03.
The examiner is taking Official Notice that it is old and well known to employ simultaneously torqueing of a plurality of fastening members, for the purpose of seating the mating members at the same time, to ensure proper loading of the joint, to increase the speed of assembly, alternately, to provide a means of assembly which would yield the same predictable result of securely fastening members together.
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, to have had simultaneously applying torque to the first and second connecting members to clamp the pipe connecting apparatus about the pipe, for the purpose of seating the mating members at the same time, to ensure proper loading of the joint, to increase the speed of assembly, alternately, to provide a means of assembly which would yield the same predictable result of securely fastening members together.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voituriez et al. (US 4191410), (hereinafter, Voituriez) as applied to claims 1, 4-6, 9-11, 15, and 16 above, in view of Castellani (WO 2012/172163).
Re Clm 7:  Voituriez fails to disclose wherein each of the lugs comprises a recessed area and a hemispherical washer located within the recessed area.
However, Castellani is a clap containing a plurality of members similar to Voituriez  Castellani also has retaining means as does Voituriez. Castellani teaches wherein each of the lugs (14s) comprises a recessed area (the areas for 27) and a hemispherical washer (28s) located within the recessed area, for the purpose of providing a means to more evenly distribute the retaining forces applied, to provide a larger loading area, alternatively, for providing an alternative structural configuration which would have provided the same predictable result(s) of clamping together and securing a joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Voituriez, to have had each of the lugs comprises a recessed area and a hemispherical washer located within the recessed area, as taught by Castellani, for the purpose of providing a means to more evenly distribute the retaining forces applied, to provide a larger loading area, alternatively, for providing an alternative structural configuration which would have provided the same predictable result(s) of clamping together and securing a joint.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant argues, on page 5 line 13 through page 7 line 20, that Voituriez does not identify any alleged outer band portion in Voituriez that connects its jaw element 54, that Voituriez does not illustrate “wherein the first assembly and the second assembly are configured to be removably coupled to the two pipes”, and there is no reason to modify Voiturie.
This is not persuasive.
Applicant’s arguments are not commensurate with the scope of the claim.  Claim 1 states “a lug for receiving one of the connecting members, wherein the lug is connected to one of the segments independently of the band” and this is what Voituriez illustrates a lug that is connected to one of the segments independently of the band.
As for the first assembly and the second assembly they are made to or are capable of being removably coupled to the two pipes, see the rejections above which indicate how.
A secondary reference is not being used to modify Voiturie, in claim 1.
All claims not argued or specifically argued will stand or fall with the claim from which they depend.
As for applicant’s arguments directed towards the Official notice statements, it is noted that the Official notice statements were not originally traversed or sufficiently traversed and accordingly the Official notice statements are considered as prior art, and have been for some time.  Accordingly, the arguments do not appear to apply because the Official notice statements are considered prior art.   
The Official notice statements, set forth above, are taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of Official notice, additionally, any statements directed towards such are inadequate. See MPEP 2144.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
07/12/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679